PER CURIAM.
Because the parties’ post-judgment agreement to arbitrate did not modify the Final Judgment, which required the Former Husband to pay certain post-graduate expenses, the arbitration proceedings at issue were in the nature of enforcement proceedings pursuant to section 61.16(1), Florida Statutes (2005). Thus, in this case, the trial court has jurisdiction to award the Former Wife attorney’s fees. See § 61.16(1), Fla. Stat. (2005)(“The court may from time to time, after considering the financial resources of both parties, order a party to pay a reasonable amount for attorney’s fees ... and the cost to the other party of maintaining or defending any proceeding under this chapter, including enforcement and modification proceedings and appeals.”).
Reversed and remanded.